DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 2/11/2021. Claims 20 and 23 have been amended, new claim 27 has been added, and claims 7, 9, and 15 were previously cancelled. Thus, claims 1-6, 8, 10-13, and 16-27 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-6, 8, 10-12, 14, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (2005/0159688) in view of Stiles (8,870,715), Engel (5,643,182), and Sedlack (5,887,945) collectively.
With respect to claim 1, Sakamoto discloses a knee rehabilitation device (see [0004], massaging above and below knee muscles). Sakamoto’s device is able to perform the intended use of increasing the range of motion of a leg having a first side and a second side opposite the 
Sakamoto’s left and right posts each lack a post bottom end configured to rest on the ground. 
However, Stiles teaches a knee massager having left and right bottom ends (24, fig 1) rest on the floor (see col. 3, lines 63-65 and figs. 1 and 5 of Stiles). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Sakamoto’s U shaped stay with left and right post bottom ends as taught by Stiles, so as to provide stability of the device and easier manipulation by the user.
The modified Sakamoto device has the left and right post heights (13 and 14, fig. 1 of Sakamoto) each extends from its respective post bottom end (also see figs. 1 and 5 of Stiles), the left and right post heights are parallel to each other (see fig. 1 of Stiles), the interior surfaces of the left and right posts facing each other and the outside surfaces of the left and right posts facing away from each other (see fig. 1 of Stiles), an upper transverse bar (30, fig 1 of Sakamoto) extending between the left and right post (see location of (30) fig 1 of Sakamoto), and a lower transverse bar (20, fig 1 of Sakamoto) located below the upper transverse bar (see location of (20) figs 1 and 3 of Sakamoto) and above the left and right post bottom end (24, fig 1 of Stiles; Sakamoto was modified to include bottom ends which would allow the lower transverse bar to be above the post bottom ends). 
Sakamoto’s rollers (20 and 30, fig. 3) each is covered by an elastic protective member (22, 32 fig. 1), see [0067] and [0070] of Sakamoto. 

However, Engel teaches transverse bars (35, Fig. 1 of Engel) comprised of a foam pad (34, Fig. 1 of Engel) to rest against the user's leg (see col. 1, lines 64-66 of Engel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto’s rollers with the foam pad as taught by Engel so as to be able to provide a material that has the ability to easily conform to small irregularities across the body (see col. 3, lines 6-8 of Engel) for proper stretching. 
Sakamoto in figure 11 and section [0109] discloses a mount adjusting mechanism (60) having a plurality of C-shaped holders (61) (C-clamps) on each side of the left and right side portions (13 and 14, fig. 11, post heights), the holder (61) has moderate elasticity for allowing the connection bar (50) (upper transverse bar) to elastically pass through the opening in the holder (61) into the holder (see lines 9-12 of section [0109]). Sakamoto’s C-clamps are located on the left and right posts. 
The modified Sakamoto reference lacks C-clamp on a left end and right end of the transverse bars.
However, Sedlack teaches C-clamps (92) located on the each end of a bar (34) for selectively coupling to a frame (12a), see fig. 3 and 4 of Sedlack. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto’s mounting adjustment mechanism of the upper bar with opposing C-clamps located at the ends of the bar as taught by Sedlack, since it appears that having the c-clamps on the bar would perform equally well with location adjustments. 

The modified reference of Sakamoto shows the transverse bars being slideably attached (c-clamps are not locked in place allowing them to freely move along the left and right posts) to the left and right posts by the left and right end c-clamps, the left and right end c-clamps configured to slide along the interior surfaces of the left and right posts (the transverse bars are attached to the interior of the posts, thus slideable along the interior surfaces) for at least a segment of the left post height and the right post height (see fig. 1 of Sakamoto). 
The modified Sakamoto reference shows the transverse bars are independently movable (note each bar is attached to the left and right posts independently of one another and not locked in any position) (H-shaped; see fig. 1 of Sakamoto). The modified Sakamoto reference shows the left post top end is not attached the right post top end (fig. 1 of Sakamoto).
The modified Sakamoto reference shows the left post bottom end is not attached to the right post bottom end (H-shaped, see "two distal ends" col. 3, line 63 of Stiles). 
The modified Sakamoto reference shows each of the left and right end c-clamps comprise a side opening (92, Fig. 4 of Sedlack) leading to a generally hollow interior receiving the left and right posts (see col. 5, lines 20-23 of Sedlack; note element 92 is configured to attach to a frame section 12a thus capable of attaching to the posts). 
The modified Sakamoto reference shows the left side opening of the left end c-clamp of the upper and lower transverse bars face away from the right side opening of the right end c-clamp of the upper and lower transverse bars, respectively, and toward the interior surface of the 
With respect to claim 2, the modified Sakamoto reference discloses each of the c-clamps does not include a lock for fixing the c-clamp in place (61, Fig. 11 of Sakamoto and 92, Fig. 4 of Sedlack; c-clamps have an open side with no locking mechanism) along the left post and right post height. 
With respect to claim 3, the modified Sakamoto reference discloses the transverse bars are the sole points of attachment of the left and right posts (post top end of Sakamoto fig. 1, see "two distal ends" col. 3, line 56 and 63 of Stiles; note the modified Sakamoto is an H-shape only the transverse bars connect the left and right posts).
With respect to claim 4, the modified Sakamoto reference discloses the c-clamps removably attach the transverse bars to the left and right posts (see col. 5, lines 20-23 of Sedlack), each c-clamp comprises two deflectable ends (flexible, see col. 4 lines 19-20 of Sedlack) configured to deflect and allow the left and right post to snap into place in said generally hollow interior of said c-clamp. 
With respect to claim 5, the modified Sakamoto reference discloses of the right post top end, the right post bottom end, the left post top end and the left post bottom end are free (H shaped, top ends, fig. 1 of Sakamoto, see "two distal ends" col. 3, line 56 and 63 of Stiles). 
With respect to claim 6, the modified Sakamoto reference discloses the foam pads (see Engel's foam pad, Fig. 1 (34)) of the upper and lower transverse bars are cylindrical in shape (see col. 3, lines 8-9 of Engel) and comprise a hole receiving the transverse bars (see col. 2, lines 66-67 of Engel). 

With respect to claim 10, the modified Sakamoto reference discloses the left post top end and right post top end are curved (fig. 1 of Sakamoto) relative to the left post bottom end and the right post bottom end (fig. 1 of Sakamoto), the upper and lower transverse bars are perpendicular to the left and right posts (H-shaped). 
With respect to claim 11, the modified Sakamoto reference discloses the upper lower transverse bars comprised of rigid plastic (see [0071] lines 6-8 of Sakamoto) and the left and right posts being steel (see [0071] lines 9-10) but lacks the right and left posts being rigid plastic.
However, Stiles teaches a knee rehabilitation device with left and right posts comprising of rigid plastic (see col. 5, lines 16-18 of Stiles). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the steel of the left and right posts of Sakamoto with rigid plastic as taught by Stiles. Since rigid plastic material is well known in the art substituting one rigid material with another known rigid material, it appears that doing so would provide a lighter weight device that is easier to carry and maneuver. 
With respect to claim 12, the modified Sakamoto reference discloses the left post is a mirror image of the right post and the upper transverse bar is a mirror image of the lower transverse bar (the modified reference of Sakamoto includes identical left and right posts with identical upper and lower transverse bars, i.e. mirror images of one another). 

With respect to claim 25, the modified Sakamoto shows the upper transverse bar (30, fig 1 of Sakamoto) is linear between the left and right c-clamps and the lower transverse bar (20, fig 1 of Sakamoto) is linear between the c-clamps.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sakamoto in view of Engel, Stiles, and Sedlack as applied to claim 1 above, and further in view of Conley (7,762,936).
With respect to claim 13, the modified Sakamoto reference has right and left post heights (see claim 1 above) but lacks adjustable post heights. 
However, Conley teaches a knee rehabilitation device with adjustable left and right post heights (see col. 4, lines 59-62 of Conley).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the posts of Sakamoto to provide the right and left posts with adjustable post heights as taught in Conley. Doing so would allow users of different heights to accurately use the rehabilitation device.
With respect to claim 27, the modified Sakamoto reference shows the left and right posts are generally cylindrical (pipe, see [0066] lines 1-2; fig. 1 of Sakamoto) in shape and rigid (see [0071] lines 9-10 of Sakamoto).
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Engel, Stiles, and Sedlack as applied to claim 1 above, and further in view of Main (2002/0193710).
With respect to claim 16, the modified Sakamoto reference shows all the elements of the current invention as stated above but lacks an angle gauge configured to measure the orientation of the device. 
However, Main teaches a knee rehabilitation device with an angle gauge (see Fig. 1 (44) of Main) configured to measure the orientation of the device (see paragraph [0031], lines 1-4 of Main). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto to incorporate the angle gauge as taught by Main. Doing so would be useful to track progress of the user from session to session (see paragraph [0031], lines 4-5 of Main). 
Regarding claim 17, the modified Sakamoto reference further lacks a location of the angle gauge such that the angle gauge is attached to the left or right post. 
However, the feature of choosing a particular location, (placing the angle gauge on the left or right post) is considered as an obvious design choice, since it appears that there is no criticality on the location of the gauge, and the modified Sakamoto device would perform equally well with the gauge being placed on the left or the right posts.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Engel, Stiles, and Sedlack as applied to claim 1 above, and further in view of Le Blanc (2011/0137215).

However, LeBlanc teaches a step of positioning the upper transverse bar (see fig 5A (38) of LeBlanc) against the front side of the human's leg above the knee (fig 5B of LeBlanc) and positioning the lower transverse bar (see fig 5A (36) of LeBlanc) against the rear side of the human's leg and below the knee and above the foot (see fig 5B of LeBlanc) so that the user's legs is in a bent position (see fig. 5A of LeBlanc). Further, moving the top ends of the posts so that the user's leg begins to straighten (see figs. 5A-5C of LeBlanc). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified device of Sakamoto with the teachings of LeBlanc to position the upper and lower bars of Sakamoto against the user's leg and moving the device as taught by LeBlanc. Doing so would be useful for accurate flexion and extension of the knee for proper rehabilitation. 
With respect to claim 19, the modified Sakamoto reference discloses the method step of the transverse bars not being locked in place along the left and right posts (92, Fig. 4 of Sedlack; no locking mechanism holds the clamp to element 12a). 
With respect to claim 20, Sakamoto in view of Engle teaches the knee rehabilitation device of claim 1 (see above claim 1) where the interior surfaces of the posts face the human's leg and the side openings of the c-clamps face laterally away from the human’s leg, but lacks a method step of positioning the transverse bars against the user's leg. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified device of Sakamoto with the teachings of LeBlanc to position the upper and lower bars of Sakamoto against the user's leg and moving the device as taught by LeBlanc. Doing so would be useful for accurate flexion and extension of the knee for proper rehabilitation. 
With respect to claim 21, the modified Sakamoto reference discloses the method step of the transverse bars not being locked in place along the left and right posts (92, Fig. 4 of Sedlack; no locking mechanism holds the clamp to element 12a).
Claims 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (2005/0159688) in view of Stiles (8,870,715), Engel (5,643,182), Sedlack (5,887,945), and LeBlanc (2011/0137215), collectively.
With respect to claim 22, Sakamoto discloses a knee rehabilitation device (see [0004], massaging above and below knee muscles). Sakamoto’s device is able to perform the intended use of increasing the range of motion of a leg having a first side and a second side opposite the first side since Sakamoto’s device is able to improve blood circulation above and below the knee. 
Sakamoto’s left and right posts each lack a post bottom end configured to rest on the ground. 
However, Stiles teaches a knee massager having left and right bottom ends (24, fig 1) rest on the floor (see col. 3, lines 63-65 and figs. 1 and 5 of Stiles). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Sakamoto’s U shaped stay with left and right post bottom ends as taught by Stiles, so as to provide stability of the device and easier manipulation by the user.
The modified Sakamoto device has the left and right post heights (13 and 14, fig. 1 of Sakamoto) each extends from its respective post bottom end (also see figs. 1 and 5 of Stiles), the left and right post heights are parallel to each other (see fig. 1 of Stiles), an upper transverse bar (30, fig 1 of Sakamoto) extending between the left and right post (see location of (30) fig 1 of Sakamoto), and a lower transverse bar (20, fig 1 of Sakamoto) located below the upper transverse bar (see location of (20) figs 1 and 3 of Sakamoto) and above the left and right post bottom end (24, fig 1 of Stiles; Sakamoto was modified to include bottom ends which would allow the lower transverse bar to be above the post bottom ends). 
Sakamoto’s rollers (20 and 30, fig. 3) each is covered by an elastic protective member (22, 32 fig. 1), see [0067] and [0070] of Sakamoto. 
Sakamoto lacks a detail description that the elastic protective members each comprises a foam pad. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto’s rollers with the foam pad as taught by Engel so as to be able to provide a material that has the ability to easily conform to small irregularities across the body (see col. 3, lines 6-8 of Engel) for proper stretching. 
Sakamoto in figure 11 and section [0109] discloses a mount adjusting mechanism (60) having a plurality of C-shaped holders (61) (C-clamps) on each side of the left and right side portions (13 and 14, fig. 11, post heights), the holder (61) has moderate elasticity for allowing the connection bar (50) (upper transverse bar) to elastically pass through the opening in the holder (61) into the holder (see lines 9-12 of section [0109]). Sakamoto’s C-clamps are located on the left and right posts. 
The modified Sakamoto reference lacks the transverse bars being slideably attached to the left post and the right post and configured to slide along at least a segment of the left post height and the right post height.
However, Sedlack teaches C-clamps (92) located on the each end of a bar (34) for selectively coupling to a frame (12a), see fig. 3 and 4 of Sedlack; the transverse bars being slideably attached (c-clamps are not locked in place allowing them to freely move along the left and right posts) to the left and right posts by the left and right end c-clamps. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto’s mounting adjustment mechanism of the upper bar with C-clamps located at the ends of the bar as taught by Sedlack, 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify connection of Sakamoto’s lower transverse bar with a C-clamp located at each end of the bar as taught by Sedlack, so as to be able to attach to the left and right posts more easily. 
The modified Sakamoto reference shows the transverse bars are independently movable (note each bar is attached to the left and right posts independently of one another and not locked in any position) (H-shaped; see fig. 1 of Sakamoto). The modified Sakamoto reference shows the left post top end is not attached the right post top end (fig. 1 of Sakamoto).
The modified Sakamoto reference shows the left post bottom end is not attached to the right post bottom end (H-shaped, see "two distal ends" col. 3, line 63 of Stiles). 
The modified Sakamoto but lacks a method step of positioning the transverse bars against the user's leg. 
However, LeBlanc teaches a step of positioning the upper transverse bar (see fig. 6A (38) of LeBlanc) against the front side of the human's leg above the knee (see fig 6A of LeBlanc) and positioning the lower transverse bar (see fig. 6A (36) of LeBlanc) against the rear side of the human's leg and below the knee and above the foot (see fig 6A of LeBlanc) so that the user's legs is in a bent position (see fig. 6A of Le Blanc). Further, moving the top ends of the posts so that the user's leg begins to straighten (see figs. 6A-6C of LeBlanc). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified device of Sakamoto with the teachings of LeBlanc to position the upper and lower bars of Sakamoto against the user's leg 
With respect to claim 23, Sakamoto discloses a knee rehabilitation device (see [0004], massaging above and below knee muscles). Sakamoto’s device is able to perform the intended use of increasing the range of motion of a leg having a first side and a second side opposite the first side since Sakamoto’s device is able to improve blood circulation above and below the knee. Sakamoto in figures 1 and 15 shows that the massager (1) formed of a U-shaped member (10) having a left post with a left post top end (3), and a right post having a right post top end (3).
Sakamoto’s left and right posts each lack a post bottom end configured to rest on the ground. 
However, Stiles teaches a knee massager having left and right bottom ends (24, fig 1) rest on the floor (see col. 3, lines 63-65 and figs. 1 and 5 of Stiles). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Sakamoto’s U shaped stay with left and right post bottom ends as taught by Stiles, so as to provide stability of the device and easier manipulation by the user.
The modified Sakamoto device has the left and right post heights (13 and 14, fig. 1 of Sakamoto) each extends from its respective post bottom end (also see figs. 1 and 5 of Stiles), the left and right post heights are parallel to each other (see fig. 1 of Stiles), an upper transverse bar (30, fig 1 of Sakamoto) extending between the left and right post (see location of (30) fig 1 of Sakamoto), and a lower transverse bar (20, fig 1 of Sakamoto) located below the upper transverse bar (see location of (20) figs 1 and 3 of Sakamoto) and above the left and right post 
Sakamoto’s rollers (20 and 30, fig. 3) each is covered by an elastic protective member (22, 32 fig. 1), see [0067] and [0070] of Sakamoto. 
Sakamoto lacks a detail description that the elastic protective members each comprises a foam pad. 
However, Engel teaches transverse bars (35, Fig. 1 of Engel) comprised of a foam pad (34, Fig. 1 of Engel) to rest against the user's leg (see col. 1, lines 64-66 of Engel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto’s rollers with the foam pad as taught by Engel so as to be able to provide a material that has the ability to easily conform to small irregularities across the body (see col. 3, lines 6-8 of Engel) for proper stretching. 
Sakamoto in figure 11 and section [0109] discloses a mount adjusting mechanism (60) having a plurality of C-shaped holders (61) (C-clamps) on each side of the left and right side portions (13 and 14, fig. 11, post heights), the holder (61) has moderate elasticity for allowing the connection bar (50) (upper transverse bar) to elastically pass through the opening in the holder (61) into the holder (see lines 9-12 of section [0109]). Sakamoto’s C-clamps are located on the left and right posts. 
The modified Sakamoto reference lacks the transverse bars being slideably attached to the left post and the right post and configured to slide along at least a segment of the left post height and the right post height.
However, Sedlack teaches C-clamps (92) located on the each end of a bar (34) for selectively coupling to a frame (12a), see fig. 3 and 4 of Sedlack; the transverse bars being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto’s mounting adjustment mechanism of the upper bar with C-clamps located at the ends of the bar as taught by Sedlack, since it appears that having the c-clamps on the bar would perform equally well with location adjustments. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify connection of Sakamoto’s lower transverse bar with a C-clamp located at each end of the bar as taught by Sedlack, so as to be able to attach to the left and right posts more easily. 
The modified Sakamoto reference shows the transverse bars are independently movable (note each bar is attached to the left and right posts independently of one another and not locked in any position) (H-shaped; see fig. 1 of Sakamoto). The modified Sakamoto reference shows the left post top end is not attached the right post top end (fig. 1 of Sakamoto).
The modified Sakamoto reference shows the left post bottom end is not attached to the right post bottom end (H-shaped, see "two distal ends" col. 3, line 63 of Stiles). 
The modified Sakamoto but lacks a method step of positioning the transverse bars against the user's leg. 
However, LeBlanc teaches the method step of positioning the foam pad of the upper bar (see Engel's foam pad) against the thigh on the rear side of the human's leg (the placement of the bar would be dependent on the user/professional) and positioning the foam pad of the lower bar (see Engel's foam pad) against the front side of the human's leg so that the user's legs is in a bent 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified device of Sakamoto with the teachings of LeBlanc to position the upper and lower bars of Sakamoto against the user's leg and moving the device as taught by LeBlanc. Doing so would be useful for accurate flexion and extension of the knee for proper rehabilitation.
With respect to claim 24, the modified Sakamoto shows that the upper transverse bar and lower transverse bar are linear (20; 30, fig 1 of Sakamoto).
With respect to claim 26, the modified Sakamoto shows that the upper transverse bar and lower transverse bar are liner (20; 30, fig 1 of Sakamoto).
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. In section A of applicant's remarks, the argument that Sedlack is nonanalogous art and not properly combinable is not taken well. In this case, the Sedlack reference is solving the same issue of that by applicant which is to provide a freely movable bar attached at two ends to two separate posts. Therefore, the rejection stands. Further, as stated by applicant "the orientation of the c-clamps facing outward is distinct from the prior art" is not found persuasive. The modification of Sakamoto with Sedlack states that the c-clamps are attached to the ends of the transverse bars. Thus, the rejection stands. Further, section B of applicant's arguments states "the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785